DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is withdrawn in favor of the following new grounds of rejection:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 96-99, 101-106 are rejected under 35 U.S.C. 103 as being unpatentable over Kloxin et al., Science. 2009 April 3; 324(5923): 59–63 (Koloxin) or U.S. Patent No. 8,343,710 to Anseth et.al (Anseth) in view of Cheung et al., Bioconjugate Chem. 2006, 17, 1036-1042 (Cheung) or U.S. Publication No. 20060141045, based on an application by Bhatt et al. (Bhatt) or U.S. Publication No. 20060040274, based on an application by Tsinberg (Tsinberg).
At the time of the invention, cell encapsulating PEGdiPDA hydrogels, such as those recited in the rejected claims, were known.  For example, Kloxin teaches synthesis and degradation of the instant PEG photodegradable hydrogel, see Figure 1:

    PNG
    media_image1.png
    737
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    113
    465
    media_image2.png
    Greyscale

Also, Anseth discloses a photodegradable hydrogel for selectively capturing and releasing high molecular weight biologics (col 4, lines 40-50: caged therapeutic agents, including proteins; abstract: photodegradable), said hydrogel produced by reacting in the presence of light:
(a) a macromer having the chemical structure: L-P-B-P-L; wherein
(i) L is a first linking moiety terminating with -CHxCHy, wherein the bond between the two carbon atoms is a covalent double bond capable
of taking part in an addition polymerization reaction. and wherein x is 1 and y is 2;
(ii) P is a photolabile moiety; and
(iii) B is a backbone structure comprising one or more repeating units that may be the same or different; (the structures shown in col 22, lines 25-40; col 23, 24; col 25, 26; these structures all display the element Lon the flanks as defined in the claim, the photolabile moiety P adjacent to L and a center backbone comprise repeating aromatic rings with different substitution pattern; the structures in the col 27 and 28 disclose repeating aromatic backbones with identical substituents);
(b) an agent binding moiety attached to a second linking moiety terminating with:
(ii) -SH. wherein the -SH is capable of taking part in one or more of chain-growth polymerization, step-growth polymerization, or mixedmode polymerization (col 37, lines 1-15: Tethered dexamethasone was polymerized into a poly(ethylene glycol} gel 
(c) a photoinitiator capable of producing free radicals in the presence of light, wherein the free radicals produced initiate a polymerization reaction, whereby the first linking moiety of the L groups of the macromer and the second linking moiety of the agent binding moiety are incorporated into polymer chains. whereby the macromer is cross-linked lo form a hydrogel and the agent-binding moiety is incorporated into the hydrogel. (col 13, lines 1-68: synthesis and structure of the photodegradable group; col 11, 12: incorporation of a photoactive coumarine in the gel components; col 2, lines 15-30; col 3, lines 15-25: photodegradable group; col 1, lines 59-68: bonds in the photodegradable group are broken by light, meaning a transient radical formation; col 35: shows a cross-linked hydrogel incorporating photolabile groups; claims 1 and 2: caged groups (around an agent) are incorporated in the primary backbone).
Koloxi and Anseth may fail to explicitly teach a hydrogel with a cell binding agent.  However, it is for that proposition that the examiner joins Cheung.  Specifically, Cheung teaches conjugating monoclonal antibodies (MAbs) to the surfaces of cell-encapsulating poly(ethylene glycol)-modified hydrogels:

    PNG
    media_image3.png
    501
    683
    media_image3.png
    Greyscale

In terms of the instant claims, the maleimide functionality in the above figures are the cell binding moieties since these functionalities allow the macromer to selectively capture a cell since it binds an antibody (see definition in the Specification, page 19), which is the cell-binding moiety. 
See also Bhatt:

    PNG
    media_image4.png
    419
    455
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    191
    294
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    304
    378
    media_image6.png
    Greyscale

In this way, those of ordinary skill could have applied the antibodies of the secondary references in the manner required and in a predictable fashion for the purposes of obtaining a modified cell-capturing hydrogel.  Specifically, the primary references teach that, at the time of the invention, PEGdiPDA hydrogels, such as those recited in the rejected claims, were known.  The secondary references are added for the proposition that modification with cell binding agents, such as antibodies, is applicable to these hydrogels.  Specifically, the secondary references teach that the particular known technique of conjugating monoclonal antibodies (MAbs) via streptaviding/biotinylated antibodies, to the surfaces of poly(ethylene glycol)-modified hydrogels, was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other cell encapsulating PEG hydrogels, such as the instant PEGdiPDA hydrogel, would have yielded predictable results. Accordingly, a cell-encapsulating 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 96-99, 101-106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9180196 in view of Cheung et al., Bioconjugate Chem. 2006, 17, 1036-1042 (Cheung) or U.S. Publication No. 20060141045, based on an application by Bhatt et al. (Bhatt) or U.S. Publication No. 20060040274, based on an application by Tsinberg (Tsinberg).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims cover the recited photodegradable hydrogel comprising the recited macromers. The secondary references are added for the proposition that modification with cell binding agents, such as antibodies, is applicable to these hydrogels.  Specifically, the secondary references teach that the particular known technique of conjugating monoclonal antibodies (MAbs) via streptaviding/biotinylated antibodies, to the surfaces of poly(ethylene glycol)-modified hydrogels, was recognized as part of the ordinary capabilities of one skilled in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642